UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):February 11, 2010 (February 5, 2010) GENESIS ENERGY, L.P. (Exact name of registrant as specified in its charter) Delaware 1-12295 76-0513049 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 919 Milam, Suite 2100, Houston, Texas 77002 (Address of principal executive offices) (Zip Code) (713) 860-2500 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240-14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240-14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240-13e-4(c)) Item1.01. Entry into a Material Definitive Agreement Registration Rights Agreement On February 5, 2010, affiliates of Quintana Capital Group II, L.P., an energy-focused private equity firm (“Quintana”), members of the Davison family, and members of the senior executive management team of Genesis Energy, L.P. (“Genesis”) purchased all of the Class A membership interests in its general partner, Genesis Energy, LLC from Denbury Resources Inc. (“Denbury”).In connection with this transaction, which is referred to herein as the “GP Transaction,” Genesis entered into a Registration Rights Agreement, dated February 5, 2010 (the “Registration Rights Agreement”), with Denbury and two of its affiliates, Denbury Gathering & Marketing, Inc. (“DGM”) and Denbury Onshore, L.L.C (collectively with Denbury, the “Denbury Parties”).The Registration Rights Agreement provides registration rights with respect to all of the common units owned by the Denbury Parties.Pursuant to the Registration Rights Agreement, Genesis has agreed to file a shelf registration statement on Form S-3 within 90 days after the date thereof, and to use its commercially reasonable best efforts to cause such registration statement to be declared effective no later than 150 days after the date thereof.Additionally, the Denbury Parties have certain rights to demand registrations of their units, in the form of an underwritten offering, as well as piggyback registration rights. The description above is qualified in its entirety by the Registration Rights Agreement, which is filed as Exhibit 4.1 to this Current Report on Form 8-K. Second Amendment to First Amended and Restated Credit Agreement In connection with the GP Transaction, Genesis entered into the Second Amendment to First Amended and Restated Credit Agreement, dated February 5, 2010 (the “Credit Agreement Amendment”), by and among Genesis, Genesis Crude Oil, L.P., and a syndicate of lenders. The Credit Agreement Amendment amended, among other things, the definition of “Change in Control” to permit the GP Transaction and the ownership structure described in item 5.01 below. The description above is qualified in its entirety by the Second Amendment to First Amended and Restated Credit Agreement, which is filed as Exhibit 10.1 to this Current Report on Form 8-K. Item 5.01. Changes in Control of Registrant On February 5, 2010, affiliates of Quintana, along with members of the Davison family and members of the senior executive management team of Genesis, EIV Capital Fund LP, a Delaware limited partnership (“EIV”), and other investors (collectively, the “New Owner Group”), acquired control of our general partner.Prior to Quintana’s investment, Denbury controlled our general partner and owned 10.2% of the outstanding common units of Genesis.The New Owner Group acquired the Class Amembership interest in our general partner for consideration of $100 million, net of a deduction of $13.1 million for settlement of obligations of Denbury to members of our senior executive management team.The net cash purchase price of $86.9 million was obtained from the New Owner Group. In connection with the GP Transaction, Quintana, members of the Davison family and EIV also acquired the right to appoint directors to the board of directors of our general partner as more fully described in item 5.02 below. The Amended and Restated Limited Liability Company Agreement of our general partner contains a number of restrictions and other provisions regarding the transfer of general partner units, including a right of first refusal with respect to Series A units held by management following the Merger (defined below), a drag along right in favor of Quintana requiring other members to consent to a sale of all or substantially all of our general partner’s assets and similar business combinations, and tag along rights in favor of other holders of Series A units in certain instances. 2 Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers Pursuant to our general partner’s Amended and Restated Limited Liability Company Agreement, Quintana has the right to designate and appoint six members to the board of directors of our general partner, at least two of which designees must be independent.On February 5, 2010, Quintana appointed four members to the board of directors of our general partner as follows: · Robert C. “Bo” Sturdivant serves as Chairman of the Board of Directors of our general partner.Mr. Sturdivant currently serves as Vice President – Finance of Quintana, and has served in various roles with Quintana since 1974. · Corbin J. Robertson III has served as Managing Director, Coal and Downstream for Quintana since 2006, and is a principal in that organization.Prior to joining Quintana, Mr. Robertson was a Managing Director of Spring Street Partners, a hedge fund focused on undervalued small cap securities, a position he held from 2002 to 2007. Prior to joining Spring Street, Mr. Robertson worked for three years as a Vice President of Sandefer Capital Partners LLC, a private investment partnership focused on energy related investments, and two years as a management consultant for Deloitte and Touche LLP. · William K. Robertson has served as a Managing Director for Quintana since 2005, and is a principal in that organization. · Donald L. Evans has served as a President of The Don Evans Group since 2005 and served as the 34th Secretary of the U.S. Department of Commerce from 2001 to 2005.Since 2007, Mr. Evans has also served as the non-executive chairman of the board of directors of Energy Future Holdings Corp. The members of the Davison family have the right to designate and appoint up to three directors, one of whom must be independent, as long as members of the Davison family hold at least 75% of the Series A units of our general partner that they hold as of the effective date of the Amended and Restated Limited Liability Company Agreement (the “Effective Date”).If members of the Davison family hold less than 75% but more than 50% of the Series A units of our general partner that they held on the Effective Date, they have the right to appoint two directors and if they hold less than 50%, they have the right appoint one director.The members of the Davison family designated and appointed James E. Davison and James E Davison, Jr. to continue to serve as directors of our general partner.They waived their right to appoint a third director until a position on the board of directors is available.EIV, which has the right to designate one director under the Amended and Restated Limited Liability Company Agreement of our general partner as long as it holds at least 75% of the Series A units of our general partner that its hold as of the Effective Date, also waived its right to appoint a director until a position on the board of directors is available. Grant E. Sims, Chief Executive Officer, will continue as a director of our general partner. Effective February 5, 2010, in conjunction with the GP Transaction and the appointment of new directors described above, Mark C. Allen, Ronald T. Evans, and Phil Rykhoek resigned as directors of our general partner. In connection with the GP Transaction, the employment of Joseph A. Blount, Jr., President and Chief Operating Officer of our general partner, was terminated effective February 10, 2010.In connection with such termination, Mr.
